UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: June 30, 2012 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS June 30, 2012 (unaudited) Shares Value LONG-TERM INVESTMENTS - 100.0%(a) COMMON STOCKS - 98.8%(a) Aerospace & Defense - 1.0% BE Aerospace, Inc.* $ The Boeing Co. General Dynamics Corp. Hexcel Corp.* Honeywell International Inc. Precision Castparts Corp. Raytheon Co. Spirit AeroSystems Holdings Inc.* Triumph Group, Inc. United Technologies Corp. Air Freight & Logistics - 0.4% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B Airlines - 0.8% Alaska Air Group, Inc.* Allegiant Travel Co.* China Southern Airlines Company Ltd. - SP-ADR* Delta Air Lines, Inc.* Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Ryanair Holdings PLC - SP-ADR* Southwest Airlines Co. Spirit Airlines Inc.* US Airways Group, Inc.* Auto Components - 0.3% BorgWarner, Inc.* The Goodyear Tire & Rubber Company* Johnson Controls, Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles - 0.5% Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* Toyota Motor Corp. - SP-ADR Beverages - 2.7% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* The Coca-Cola Co. Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Constellation Brands, Inc.* Cott Corp.* Diageo plc - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Monster Beverage Corporation* PepsiCo, Inc. Biotechnology - 2.8% Affymax Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC* Amgen Inc. Amylin Pharmaceuticals, Inc.* Arena Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical Inc.* Celgene Corp.* Dendreon Corp.* Gilead Sciences, Inc.* Incyte Corp.* InterMune, Inc.* Medivation Inc.* Myriad Genetics, Inc.* Orexigen Therapeutics Inc.* Pharmacyclics, Inc.* Regeneron Pharmaceuticals, Inc.* SciClone Pharmaceuticals, Inc.* Seattle Genetics, Inc.* Threshold Pharmaceuticals Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Inc.* Vical Inc.* Building Products - 0.3% Armstrong World Industries, Inc. Fortune Brands Home & Security Inc.* Lennox International Inc. Masco Corp. Owens Corning Inc.* USG Corporation* Capital Markets - 1.3% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. BGC Partners, Inc. E*Trade Financial Corp.* Financial Engines, Inc.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco Limited Janus Capital Group Inc. Jefferies Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corporation Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. Safeguard Scientifics, Inc.* The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp. Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. Chemicals - 3.8% Agrium Inc. Airgas, Inc. Albemarle Corporation CF Industries Holdings, Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. Ecolab Inc. Ferro Corporation* FMC Corporation W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Intrepid Potash, Inc.* Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* LyondellBasell Industries N.V. Monsanto Company The Mosaic Company NewMarket Corporation Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. Praxair, Inc. RPM International, Inc. The Scotts Miracle-Gro Company Sigma-Aldrich Corp. Solutia Inc. Stepan Company The Valspar Corp. Commercial Banks - 1.2% Bank of Hawaii Corp. Bank of the Ozarks, Inc. Barclays PLC - SP-ADR BB&T Corp. Citizens Republic Bancorp, Inc.* East West Bancorp, Inc. Fifth Third Bancorp Huntington Bancshares Inc. KeyCorp Mercantile Bank Corporation* PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc.* The Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies - 0.6% Acco Brands Corporation* Cintas Corp. Copart, Inc.* Corrections Corporation of America A.T. Cross Company* R.R. Donnelley & Sons Company Iron Mountain Incorporated KAR Auction Services Inc.* Herman Miller, Inc. RINO International Corp.* Rollins, Inc. Stericycle, Inc.* Waste Connections, Inc. Communications Equipment - 2.0% Acme Packet, Inc.* ADTRAN, Inc. Aruba Networks Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. F5 Networks, Inc.* Finisar Corp.* Harris Corp. Infinera Corporation* InterDigital, Inc. Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc. Motorola Solutions, Inc. NETGEAR, Inc.* Network Equipment Technologies, Inc.* Plantronics, Inc. Polycom, Inc.* Procera Networks, Inc.* QUALCOMM, Inc. RADWARE Ltd.* Riverbed Technology, Inc.* Sierra Wireless Inc.* Telefonaktiebolaget LM Ericsson - SP-ADR Ubiquiti Networks Inc.* ViaSat, Inc.* Computers & Peripherals - 5.8% Apple Inc.* EMC Corp.* Fusion-io Inc.* International Business Machines Corp. NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology PLC Teradata Corp.* Western Digital Corp.* Construction & Engineering - 0.4% Chicago Bridge & Iron Company N. V.NYS Fluor Corp. Jacobs Engineering Group Inc.* The Shaw Group Inc.* Construction Materials - 0.0% Vulcan Materials Company Consumer Finance - 0.7% American Express Co. Capital One Financial Corp. Credit Acceptance Corporation* Discover Financial Services Consumer Services - Diversified- 0.1% Coinstar, Inc.* Sotheby's Containers & Packaging - 0.3% Ball Corp. Boise, Inc. Crown Holdings, Inc.* Owens-Illinois, Inc.* Distributors - 0.2% Genuine Parts Co. Electric Utilities - 0.2% Progress Energy, Inc. Electrical Equipment - 0.9% The Babcock & Wilcox Co.* Cooper Industries PLC Emerson Electric Co. Hubbell Incorporated Cl B Polypore International, Inc.* Rockwell Automation, Inc. Roper Industries, Inc. Sensata Technologies Holding N.V.* A.O. Smith Corp. Electronic Equipment, Instruments & Components - 1.2% Agilent Technologies, Inc. Amphenol Corporation Coherent, Inc.* Corning Incorporated Flextronics International Ltd.* InvenSense Inc.* Itron, Inc.* Jabil Circuit, Inc. LeCroy Corporation* Littelfuse, Inc. Molex Inc. OSI Systems, Inc.* Park Electrochemical Corp. Sanmina-SCI Corp.* Tech Data Corp.* Trimble Navigation Ltd.* Universal Display Corporation* Energy Equipment & Services - 1.7% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Lufkin Industries, Inc. Nabors Industries Ltd.* National-Oilwell Varco Inc. Newpark Resources, Inc.* Oceaneering International, Inc. Oil States International, Inc.* Parker Drilling Co.* Pioneer Drilling Company* Precision Drilling Corporation* Rowan Companies plc Cl A* Schlumberger Ltd. Seadrill Ltd. Tenaris S.A. - ADR Transocean Ltd. Weatherford International Ltd.* Financial Services - Diversified- 0.7% Bank of America Corp. Citigroup Inc. CME Group Inc. JPMorgan Chase & Co. Leucadia National Corporation Moody's Corporation The NASDAQ OMX Group, Inc.* NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing - 2.1% Casey's General Stores, Inc. Costco Wholesale Corp. CVS Caremark Corporation The Great Atlantic & Pacific Tea Company, Inc.* (b) – PriceSmart, Inc. United Natural Foods, Inc.* Walgreen Company Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products - 1.4% B & G Foods Inc. Bunge Limited Chiquita Brands International, Inc.* Dean Foods Company* Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* The Hershey Company Inventure Foods, Inc.* McCormick & Company, Inc. Mead Johnson Nutrition Company Ralcorp Holdings, Inc.* John B. Sanfilippo & Son, Inc.* The J.M. Smucker Co. TreeHouse Foods, Inc.* Unilever PLC - SP-ADR Gas Utilities - 0.0% ONEOK, Inc. Health Care Equipment & Supplies - 1.8% Align Technology, Inc.* Anika Therapeutics, Inc.* C.R. Bard, Inc. Baxter International Inc. CareFusion Corporation* Cyberonics, Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Endologix, Inc.* Fonar Corporation* Haemonetics Corporation* Hologic, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* MAKO Surgical Corp.* Medtronic, Inc. Sirona Dental Systems, Inc.* The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services - 2.8% Aetna Inc. Air Methods Corporation* AMERIGROUP Corporation* Centene Corporation* CIGNA Corp. Community Health Systems Inc.* Coventry Health Care, Inc. Express Scripts Holding Company* Fresenius Medical Care AG & Co. KGaA - ADR HCA Holdings, Inc. Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Humana Inc. Laboratory Corporation of America Holdings* Magellan Health Services, Inc.* McKesson Corp. Molina Healthcare Inc.* Patterson Companies Inc. PSS World Medical, Inc.* Quest Diagnostics Inc. Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. WellCare Health Plans Inc.* WellPoint Inc. Health Care Technology - 0.9% Allscripts Healthcare Solutions, Inc.* athenahealth Inc.* Cerner Corp.* HealthStream, Inc.* Omnicell, Inc.* Quality Systems, Inc. SXC Health Solutions Corporation* Home Building - 0.7% Beazer Homes USA, Inc.* D.R. Horton, Inc. Hovnanian Enterprises, Inc. Cl A* KB Home Lennar Corp. Meritage Homes Corporation* Pulte Group Inc.* The Ryland Group, Inc. Standard Pacific Corp.* Toll Brothers, Inc.* Hotels, Restaurants & Leisure - 6.2% 7 Days Group Holdings Ltd. - ADR* Arcos Dorados Holdings, Inc. Cl A Bob Evans Farms, Inc. Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Caribou Coffee Company, Inc.* Carnival Corp. Carrols Restaurant Group Inc.* The Cheesecake Factory Inc.* Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Ctrip.com International, Ltd. - ADR* Darden Restaurants, Inc. DineEquity, Inc.* Domino's Pizza, Inc. Dunkin' Brands Group Inc. Home Inns & Hotels Management, Inc. - ADR* Hyatt Hotels Corp.* InterContinental Hotels Group PLC - ADR Jack in the Box Inc.* Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp. LIFE TIME FITNESS, Inc.* Luby's, Inc.* Marriott International Inc. Marriott Vacations Worldwide Corporation* McDonald's Corp. Melco Crown Entertainment Ltd. - ADR* MGM Resorts International* MTR Gaming Group, Inc.* Panera Bread Co.* Papa John's International, Inc.* Peet's Coffee & Tea Inc.* Penn National Gaming, Inc.* Red Robin Gourmet Burgers Inc.* Royal Caribbean Cruises Ltd. Ruth's Hospitality Group Inc.* Shuffle Master, Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables - 1.2% Ethan Allen Interiors Inc. Garmin Ltd. Harman International Industries, Inc. iRobot Corporation* Jarden Corporation La-Z-Boy Inc.* Leggett & Platt, Incorporated M.D.C. Holdings, Inc. Mohawk Industries, Inc.* Newell Rubbermaid Inc. SodaStream International Ltd.* Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corporation Household Products - 0.6% Church & Dwight Co., Inc. Colgate-Palmolive Co. Energizer Holdings, Inc.* Kimberly-Clark Corporation WD-40 Co. Industrial Conglomerates - 0.4% 3M Co. General Electric Company McDermott International, Inc.* Textron Inc. Tyco International Ltd. Insurance - 1.3% ACE Limited Allied World Assurance Company Holdings AG The Allstate Corporation Ambac Financial Group, Inc.* American International Group, Inc.* W.R. Berkley Corporation Berkshire Hathaway Inc. Cl B* Brown & Brown, Inc. The Chubb Corporation Everest Re Group, Ltd. First American Financial Corporation Arthur J. Gallagher & Co. Genworth Financial Inc.* The Hartford Financial Services Group, Inc. Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Stewart Information Services Corporation Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 1.7% Amazon.com, Inc.* Expedia, Inc. Groupon, Inc.* Liberty Interactive Corporation Cl A* Netflix Inc.* Orbitz Worldwide, Inc.* Overstock.com, Inc.* Priceline.com Inc.* Shutterfly, Inc.* TripAdvisor Inc.* Internet Software & Services - 2.3% Akamai Technologies, Inc.* Ancestry.com, Inc.* Baidu, Inc. - SP-ADR* BroadVision, Inc.* eBay Inc.* Equinix, Inc.* Facebook Inc. Cl A* Google Inc.* IAC/InterActiveCorp Internet Initiative Japan Inc. - SP-ADR LinkedIn Corporation* Liquidity Services Inc.* LogMeIn, Inc.* MercadoLibre Inc. Monster Worldwide, Inc.* NetEase.com Inc. - ADR* Open Text Corporation* OpenTable, Inc.* Rackspace Hosting, Inc.* Rediff.com India Limited - ADR* Sohu.com Inc.* Synacor Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc.* VistaPrint N.V.* Yahoo! Inc.* Youku.com Inc.* Zillow, Inc.* IT Services - 2.5% Accenture PLC Cl A Alliance Data Systems Corporation* CACI International Inc.* Cognizant Technology Solutions Corp.* DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* InterXion Holding N.V.* Mastercard, Inc. MAXIMUS, Inc. Paychex, Inc. Sapient Corp. Total System Services, Inc. Vantiv, Inc. Cl A* VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products - 0.2% Eastman Kodak Co.* Mattel, Inc. Smith & Wesson Holding Corporation* Sturm, Ruger & Company, Inc. Life Sciences Tools & Services - 0.5% Affymetrix, Inc.* Bruker Corp.* Cambrex Corp.* Illumina, Inc.* Life Technologies Corporation* Luminex Corporation* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corp.* Machinery - 3.0% 3D Systems Corporation* AGCO Corporation* Alamo Group Inc. Barnes Group Inc. Caterpillar Inc. CNH Global N.V.* Crane Co. Cummins Inc. Danaher Corporation Deere & Co. Donaldson Company, Inc. Dover Corporation Eaton Corp. FreightCar America Inc. Gardner Denver Inc. IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC Joy Global Inc. Kennametal Inc. Manitex International Inc.* The Manitowoc Company, Inc. Navistar International Corp.* Nordson Corporation PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Sauer-Danfoss, Inc. Snap-On, Inc. Terex Corp.* The Timken Company Titan International, Inc. Valmont Industries, Inc. Wabtec Corporation Westport Innovations Inc.* Media - 3.1% Belo Corp. CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp. The Walt Disney Co. Entercom Communications Corp.* Focus Media Holding Limited - ADR Gannett Co., Inc. IMAX Corp.* The Interpublic Group of Companies, Inc. Lee Enterprises, Incorporated* Liberty Media Corporation* Lions Gate Entertainment Corp.* Live Nation Entertainment, Inc.* Morningstar, Inc. News Corp. Cl B Omnicom Group Inc. Pandora Media Inc.* Scripps Networks Interactive Cl A Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Virgin Media Inc. Metals & Mining - 1.8% Agnico-Eagle Mines Limited Allegheny Technologies, Inc. ArcelorMittal NYS AuRico Gold Inc.* BHP Billiton Limited - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d' Alene Mines Corp.* Extorre Gold Mines Ltd.* Freeport-McMoRan Copper & Gold Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Limited - SP-ADR Hecla Mining Co. IAMGOLD Corp. Kinross Gold Corp. Molycorp, Inc.* New Gold Inc.* NovaCopper Inc.* NovaGold Resources Inc.* Nucor Corp. Pan American Silver Corp. Paramount Gold and Silver Corporation* Pilot Gold Inc.* Rare Element Resources Ltd.* Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp. Southern Copper Corp. Steel Dynamics, Inc. Stillwater Mining Company* SunCoke Energy, Inc.* Taseko Mines Ltd.* Teck Resources Ltd. Cl B Ternium SA - SP-ADR United States Steel Corp. Vale SA - SP-ADR Yamana Gold Inc. Multiline Retail - 2.9% Big Lots, Inc.* Dillard's, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corp. Macy's, Inc. Nordstrom, Inc. Saks, Inc.* Target Corp. Multi-Utilities - 0.2% CMS Energy Corporation Dominion Resources, Inc. NiSource Inc. Sempra Energy Office Electronics - 0.0% Zebra Technologies Corporation* Oil, Gas & Consumable Fuels - 3.0% Alpha Natural Resources, Inc.* Anadarko Petroleum Corp. Apache Corp. Canadian Natural Resources Ltd. Carrizo Oil & Gas, Inc.* Cenovus Energy Inc. Cheniere Energy, Inc. * Chesapeake Energy Corporation Clean Energy Fuels Corporation* Cobalt International Energy, Inc.* Concho Resources Inc.* ConocoPhillips CONSOL Energy Inc. Continental Resources, Inc.* Denbury Resources Inc.* Devon Energy Corporation Enbridge Inc. EnCana Corp. EOG Resources, Inc. GeoResources, Inc.* Hess Corp. HollyFrontier Corporation Ivanhoe Energy, Inc.* Kodiak Oil & Gas Corp.* Marathon Oil Corp. Marathon Petroleum Corporation McMoRan Exploration Co.* Noble Energy, Inc. Oasis Petroleum Inc.* Occidental Petroleum Corp. Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - ADR Phillips 66 Pioneer Natural Resources Co. Plains Exploration & Production Company* Range Resources Corp. SandRidge Energy Inc.* Sasol Ltd. - SP-ADR Southwestern Energy Co.* Stone Energy Corporation* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp.* TransGlobe Energy Corp.* Valero Energy Corp. Western Refining, Inc. Whiting Petroleum Corp.* The Williams Companies, Inc. Paper & Forest Products - 0.3% P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* MeadWestvaco Corporation Personal Products - 1.0% Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nu Skin Enterprises, Inc. Nutrisystem, Inc. Revlon, Inc.* Weight Watchers International, Inc. Pharmaceuticals - 2.9% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR Bristol-Myers Squibb Company Dr. Reddy's Laboratories Limited - ADR Elan Corporation plc - SP-ADR* Forest Laboratories, Inc.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Johnson & Johnson Eli Lilly and Co. The Medicines Company* Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novartis AG - ADR Novo Nordisk A/S - SP-ADR Obagi Medical Products, Inc.* Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals, Ltd.* Shire PLC-ADR Valeant Pharmaceuticals International, Inc.* ViroPharma Inc.* VIVUS Inc.* Warner Chilcott PLC Cl A Watson Pharmaceuticals, Inc.* Professional Services - 0.8% 51job, Inc. - ADR* The Dun & Bradstreet Corporation Equifax Inc. IHS Inc.* Manpower Inc. On Assignment, Inc.* Robert Half International, Inc. Towers Watson & Company Cl A Verisk Analytics, Inc.* Real Estate Management & Development - 0.0% CBRE Group, Inc.* Road & Rail - 2.0% Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited CSX Corp. Dollar Thrifty Automotive Group, Inc.* Genesee & Wyoming Inc. Cl A* Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern Norfolk Southern Corp. Old Dominion Freight Line, Inc.* RailAmerica Inc.* Ryder Systems, Inc. Union Pacific Corp. Zipcar, Inc.* Semiconductors & Semiconductor Equipment - 2.4% Advanced Micro Devices, Inc.* Applied Materials, Inc. ARM Holdingsplc - SP-ADR ASM International N.V.* ASML Holding N.V. NYS Avago Technologies Ltd. Broadcom Corp. Cavium Inc.* Cirrus Logic, Inc.* Cree, Inc.* Cypress Semiconductor Corp.* Entegris Inc.* EZchip Semiconductor Ltd.* Fairchild Semiconductor International, Inc.* Integrated Device Technology, Inc.* Intel Corporation KLA-Tencor Corp. Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* LSI Corp.* LTX-Credence Corporation* Marvell Technology Group Ltd.* Maxim Integrated Products, Inc. Microchip Technology Inc. Micron Technology, Inc.* Microsemi Corporation* MIPS Technologies, Inc.* Nanometrics Incorporated* NVIDIA Corp.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* PMC-Sierra, Inc.* RF Micro Devices, Inc.* Skyworks Solutions, Inc.* Taiwan Semiconductor Manufacturing Company Ltd. - SP-ADR Teradyne, Inc.* TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software - 5.2% Adobe Systems Inc.* Advent Software, Inc.* Autodesk, Inc.* BMC Software, Inc.* BroadSoft Inc.* CA, Inc. Cadence Design Systems, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* Ebix, Inc. FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Glu Mobile Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc. JDA Software Group, Inc.* Mentor Graphics Corporation* MICROS Systems, Inc.* Microsoft Corp. NetSuite Inc.* Nuance Communications, Inc.* Oracle Corp. Parametric Technology Corp.* Progress Software Corporation* QLIK Technologies Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Solarwinds, Inc.* Sourcefire Inc.* Symantec Corp.* Synopsys, Inc.* TIBCO Software Inc.* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Zynga Inc. Cl A* Solar - 0.0% JA Solar Holdings Company, Ltd. - ADR* LDK Solar Company, Ltd. - ADR* Specialty Retail - 8.3% Advance Auto Parts, Inc. American Eagle Outfitters, Inc. Ascena Retail Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.* (b) – CarMax, Inc.* Chico's FAS, Inc. The Children's Place Retail Stores, Inc.* Coldwater Creek Inc.* Dick's Sporting Goods, Inc. DSW, Inc. Express, Inc.* The Finish Line, Inc. Foot Locker, Inc. The Gap, Inc. GNC Acquisition Holdings Inc. Group 1 Automotive, Inc. Hibbett Sports Inc.* The Home Depot, Inc. Hot Topic, Inc. Limited Brands, Inc. Lithia Motors, Inc. Lowe's Companies, Inc. Lumber Liquidators Holdings, Inc.* Mattress Firm Holding Corp.* Office Depot, Inc.* OfficeMax Inc.* O'Reilly Automotive, Inc.* The Pep Boys-Manny, Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc. Rent-A-Center, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.* Select Comfort Corporation* The Sherwin-Williams Co. Sonic Automotive, Inc. Cl A Staples, Inc. Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.* Vitamin Shoppe, Inc.* Williams-Sonoma, Inc. Zale Corporation* Zumiez Inc.* Telecommunication Services - Diversified- 0.7% 8x8, Inc.* AT&T Inc. BT Group plc - SP-ADR Frontier Communications Corporation Level 3 Communications, Inc.* magicJack VocalTec Ltd.* tw telecom inc.* Verizon Communications Inc. Telecommunication Services - Wireless- 0.8% China Mobile Limited - SP-ADR Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Mobile TeleSystems - SP-ADR SBA Communications Corporation* Sprint Nextel Corp.* Textiles, Apparel & Luxury Goods - 2.7% Carter's, Inc.* Coach, Inc. Crocs, Inc.* Deckers Outdoor Corp.* Fifth & Pacific Companies, Inc.* Fossil, Inc.* Gildan Activewear Inc. Iconix Brand Group, Inc.* Joe's Jeans, Inc.* Lululemon Athletica Inc.* Luxottica Group SpA - SP-ADR Steven Madden, Ltd.* Michael Kors Holdings Ltd.* Movado Group, Inc. NIKE, Inc. Cl B PVH Corp. Ralph Lauren Corporation True Religion Apparel, Inc.* Under Armour, Inc.* Vera Bradley, Inc.* VF Corp. Tobacco - 0.4% Altria Group Inc. Philip Morris International Inc. Reynolds American Inc. Trading Companies & Distributors - 0.8% Fastenal Co. W.W. Grainger, Inc. TAL International Group, Inc. Titan Machinery, Inc.* United Rentals, Inc.* WESCO International, Inc.* Total common stocks (cost $174,106,476) PUBLICLY TRADED PARTNERSHIPS - 0.1%(a) Capital Markets - 0.0% Lazard Ltd. Chemicals - 0.0% Rentech Nitrogen Partners LP Financial Services - Diversified - 0.0% Texas Pacific Land Trust Oil, Gas & Consumable Fuels - 0.1% Cheniere Energy Partners, L.P. Copano Energy LLC Linn Energy LLC Total publicly traded partnerships (cost $293,487) REITS - 0.8%(a) Real Estate Investment Trusts - 0.8% American Tower Corp. The Macerich Company OMEGA Healthcare Investors, Inc. Public Storage Rayonier Inc. Simon Property Group, Inc. SL Green Realty Corp. Sovran Self Storage, Inc. Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Ventas, Inc. Weyerhaeuser Company Total REITS (cost $1,425,072) RIGHTS - 0.0%(a) Ivanhoe Mines Ltd.* Total rights (cost $543) WARRANTS - 0.0%(a) American International Group, Inc.*, Expiration Date - 01/19/21, Exercise Price - $45.00 Total warrants (cost $47,259) PREFERRED STOCKS - 0.3%(a) Beverages - 0.3% Companhia de Bebidas das Americas Preferred - SP-ADR Total preferred stocks (cost $451,708) Total investments - 100.0% (cost $176,324,545) Liabilities, less cash and receivables - 0.0%(a) ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) These securities were fair valued as determined by the adviser using procedures approved by the Board of Directors and are classified as level 3.As of June 30, 2012, the aggregate value of these securities was $0 which represents 0.0% of total net assets. ADR - Unsponsored American Depositary Receipts PLC - Public Limited Company N.V. - Dutch Public Limited Liability Co. NYS - New York Registered Shares S.A. - Sociedad Anónima S.A.B. de C.V. - Sociedad Anónima Bursetil de Capital Variable SP - ADR - Sponsored American Depositary Receipts The Global Industry Classification Standard (“GICS®”) was developed by and or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2012, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2012, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 –Common Stocks $ Publicly Traded Partnerships REITS Rights Warrants Preferred Stocks Total Level 1 Level 2 – Level 3 – Common Stocks 0 Total $ ^ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2012. ^ Please refer to the Schedule of Investments to view common stocks, publicly traded partnerships and preferred stocks segregated by industry type. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date August 14, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date August 14, 2012 (Registrant) Reynolds Funds, Inc. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date August 14, 2012
